DETAILED ACTION
	Claims 1, 3-5, and 7-15 are pending. Claims 1 and 7 have been amended, claim 6 has been canceled, claim 2 was previously canceled, and claims 3-5 and 8 remain withdrawn due to an earlier election of species requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Information Disclosure Statement
A Non-Patent Literature document was filed July 17, 2019 but was not included on the IDS filed the same day. This document is also not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
 Election/Restrictions
	Due to the amendment of claim 1, the previously elected species (I-A-1) has been withdrawn. Thus, pursuant to Election of Species practices, the search has been extended to species 2: Formula (I-B-1). The findings are below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (U.S. 2018/0057743).
Archetti et al. teaches liquid-crystalline media comprising a polymerizable component of the following formula (I):

    PNG
    media_image1.png
    48
    632
    media_image1.png
    Greyscale
[0027] wherein R1 is a straight-chain alkyl having 1 to 20 C atoms [0041], m is 1 to 2, k is 1 [0037-0038], A2 and A3 each preferably denote 1,4-phenylene [0097], n is 0 or 1 [0036], Z2 and Z3 are single bonds [0033], A1 is preferably 1,4-phenylene substituted by –Sp-P [0100] where Sp is a single bond and P is a polymerizable group [0031-0032] such as , and Ra is and anchor group of the following formula:

    PNG
    media_image2.png
    79
    208
    media_image2.png
    Greyscale
[0042] where o is 1 [0047], Spb is preferably CH [0051], p is 1 [0043], each Spc is a spacer group or a single bond, [0050], each X1 is OH [0048], and Spa is a spacer group [0050] wherein the spacer groups are intended to form a flexible bond between the mesogenic group with rings and the group(s) X1. The structure of the spacer groups is therefore very variable and in the most general case of the formula I not definitively defined. The person skilled in the art will recognize that a multiplicity of possible variations of chains come into question here [0080] which includes spacer groups defined for formula M, such as Sp’ which denotes alkylene having 1 to 20 C atoms which one –CH2- group may be replaced by –Si(R00R000)- [0173] where R00 and R000 are alkyl having 1 to 12 C atoms [0176-0177] which is equivalent to the elected species of Formula (I-B-1) of instant claims 1 and 7 when R1 
    PNG
    media_image3.png
    65
    169
    media_image3.png
    Greyscale
, L11 is a single bond, X9 is hydrogen, L4 and L6 are C1-C12 linear alkyl[ene] groups, L1 and L3 are C1-C20 linear alkylene groups or single bonds, and X1 and X3 are -OH. Archetti et al. also teaches it is an aim of this invention to simplify the production processes themselves without giving up the advantages of VA-IPS technology, such as relatively short response times, good viewing-angle dependence and high contrast. Industrial application of these effects in electro-optical display elements requires LC phases, which have to satisfy a multiplicity of requirements. Particularly important here are chemical resistance to moisture, air, the materials in the substrate surfaces and physical influences, such as heat, infrared, visible and ultraviolet radiation and direct and alternating electric fields [0009]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the instantly claimed compound (elected species I-B-1) based on the entire teachings of Archetti et al. and the amount of direction provided therein to substitute equally suitable groups through routine experimentation in order to achieve the optimal desired properties recited therein.
	With regard to claims 9, 10, and 12, Archetti et al. teaches the LC medium additionally comprises one or more compound selected from the group of compounds of the formulae A, B and C [0211] specifically, the following formula A-1:

    PNG
    media_image4.png
    95
    320
    media_image4.png
    Greyscale
[0223] wherein alkyl and alkyl* denote a straight-chain alkyl radical having 1-6 C atoms [0224] which is equivalent to formula (II) of instant claim 9, specifically formula (II-2) of instant claim 10 when R2 and R3 are C1-C6 alkyl groups, n5 is 0, B2 is a 1,4-cyclohexylene group, and Z6 is a single bond. Archetti et al. also teaches the LC medium additionally comprises one or more compounds of the formula II and/or III [0228] specifically, the following formula IIa:

    PNG
    media_image5.png
    77
    318
    media_image5.png
    Greyscale
[0234] wherein R3a is H, CH3, C2H5 or C3H7 and alkyl denotes a straight-chain alkyl group having 1 to 8 C atoms [0235] which is also equivalent to formula (II) of instant claim 9, specifically formula (II-1) of instant claim 10 when R2 is a C2-5 alkenyl group and R3 is a C1-C8 alkyl group. Archetti et al. further teaches the proportion of the host mixture (formulas A-1 and IIa) for liquid-crystal displays is generally 95% by weight or more, preferably 97% by weight or more [0207].
	With regard to claim 11, Archetti et al. teaches the polymerizable self-alignment additive of the formula I is preferably employed in a concentration of 0.1 to 2.5% by weight [0065].
	With regard to claims 13 and 14, Archetti et al. teaches besides the compounds of the formula I, the polymerizable component of the LC medium according to the invention preferably comprises further polymerizable or (partially) polymerized compounds. These are preferably conventional polymerizable compounds without an anchor group [0140] such as the following formula RM-1:

    PNG
    media_image6.png
    134
    320
    media_image6.png
    Greyscale
[0386] which is equivalent to Formula (III) of instant claim 13 when K1 and K2 are methyl groups, Z7 and Z8 are single bonds, n6 is 1, B4 and B5 are 1,4-phenylene groups, and M1 is a single bond. Archetti et al. also teaches the LC media according to the invention therefore preferably comprise very particularly preferably 0.2 to 1% by weight of polymerizable compounds without an anchor group Ra [0141].
With regard to claim 15, Archetti et al. teaches the invention furthermore relates to an LC display comprising an LC cell having two substrates and at least two electrodes, where at least one substrate is transparent to light and at least one substrate has one or two electrodes, and a layer of an LC medium according to the invention located between the substrates [0054].
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. Applicant argues Archetti fails to disclose a compound with the same specific structure as recited in the amended claim 1. In particular, the groups bonded to the Si atom through L2 or L5 in Formula (I-B-1), Formula (I-C-1), and Formula (I-D-1) is not disclosed by Archetti.
The Examiner respectfully disagrees. Archetti continues to teach a polymerizable compound having an anchoring group Ra in which the spacer group Spa may be spacer groups defined for formula M, such as Sp’ which denotes alkylene having 1 to 20 C 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Anna Malloy/           Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722